            Case 1:18-cv-03074-CRC Document 48 Filed 08/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 YANPING CHEN,

                 Plaintiff,

        v.
                                                          Civil Action No. 1:18-cv-3074-CRC
 FEDERAL BUREAU OF
 INVESTIGATION, UNITED STATES
 DEPARTMENT OF JUSTICE, UNITED
 STATES DEPARTMENT OF DEFENSE,
 and UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY,

                 Defendants.



            CONSENT MOTION TO EXTEND THE DEADLINE FOR MOTIONS
                    TO ADD PARTIES OR AMEND PLEADINGS

       Plaintiff Yanping Chen moves to extend the current deadline for motions to add parties or

amend pleadings by 11 days, from August 23, 2021 to September 3, 2021. Defendants Federal

Bureau of Investigation, U.S. Department of Justice, U.S. Department of Defense, and U.S.

Department of Homeland Security (“Defendants”) consent to this requested extension. This

request is supported by good cause, as set forth below:

       1.       On March 2, 2020, Plaintiff issued interrogatories and requests for production to

Defendants aimed at, among other things, determining whether additional parties needed to be

added to the complaint because other federal agencies had access to the records about Plaintiff

disclosed to Fox News.

       2.       On March 11, 2020, the Court issued a scheduling order setting May 11, 2020 as

the deadline for motions to add parties or amend pleadings. ECF No. 18.



                                                 1
             Case 1:18-cv-03074-CRC Document 48 Filed 08/23/21 Page 2 of 3




        3.        This Court extended the deadline several times at the request of the parties due to

delays in discovery responses from COVID-19 and ongoing negotiations between the parties

over the scope of discovery. See, e.g., ECF Nos. 28, 33, 45.

        4.        Most recently, pursuant to Defendants’ motion, ECF No. 47, the Court issued a

minute order on June 14, 2021, setting August 23, 2021 as the new deadline for motions to add

parties or amend pleadings. The Court also extended deadlines for expert disclosures and fact

discovery.

        5.        On July 23, 2021, Defendant FBI produced a binder of materials provided to the

U.S. Department of Veterans Affairs about Dr. Chen.

        6.        On August 10, 2021, Plaintiff’s counsel conducted a deposition of Douglas Baker,

an employee at the U.S. Department of Veterans Affairs (“VA”) who had temporary possession

of the binder. Mr. Baker testified that other VA employees also had possession of the binder.

        7.        Based on the contents of Mr. Baker’s testimony, as well as review of documents

produced by the defendant agencies, Plaintiff’s counsel is working to determine whether the

complaint should be amended to include the U.S. Department of Veterans Affairs as a defendant

in this matter.

        8.        Plaintiff’s counsel has been negotiating with Defendants regarding the additional

discovery needed as to the other VA employees who had possession of the binder. Plaintiff’s

counsel requires additional time to continue good faith negotiations with the government to

resolve this issue before the deadline for motions to add parties or amend pleadings.

        9.        In accordance with Local Civil Rule 7(m), the parties have conferred and agreed

that, in light of the unresolved issue relating to the U.S. Department of Veterans Affairs, the




                                                   2
         Case 1:18-cv-03074-CRC Document 48 Filed 08/23/21 Page 3 of 3




deadline to add parties or amend pleadings should be extended by 11 days, to September 3, 2021.

This will not affect any other deadlines in the Court’s June 14, 2021 minute order.

       WHEREFORE, the parties respectfully ask that the Court grant this motion and extend

the deadline to amend pleadings or add parties by 11 days, to September 3, 2021.



       Dated: August 23, 2021

                                                    /s/ Matt Jones

                                                    Matt Jones (D.C. Bar No. 502943)
                                                    Patrick Carome (D.C. Bar No. 385676)
                                                    Jessica Lutkenhaus (D.C. Bar No. 1046749)
                                                    Wilmer Cutler Pickering Hale and Dorr LLP
                                                    1875 Pennsylvania Avenue, NW
                                                    Washington, DC 20006
                                                    Tel.: (202) 663-6000
                                                    Fax: (202) 663-6363
                                                    matt.jones@wilmerhale.com
                                                    patrick.carome@wilmerhale.com
                                                    jessica.lutkenhaus@wilmerhale.com

                                                    Counsel for Plaintiff




                                                3
